******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        MICHAEL TOMICK v. UNITED PARCEL
              SERVICE, INC., ET AL.
                   (SC 19505)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Robinson, Js.
      Argued October 13—officially released December 30, 2016*


 Cassie N. Jameson, with whom, on the brief, was
Michael D. Colonese, for the appellant (plaintiff).
  Michael C. Harrington, with whom were Jennifer
A. Corvo and, on the brief, Proloy K. Das and Sarah
M. Gruber, for the appellee (named defendant).
 Marc P. Mercier filed a brief for the Connecticut
Employment Lawyers Association as amicus curiae.
  Charles Krich, principal attorney, and Michael E.
Roberts, human rights attorney, filed a brief for the
Commission on Human Rights and Opportunities as
amicus curiae.
                          Opinion

   ROBINSON, J. In this certified appeal, we consider
whether General Statutes § 46a-1041 provides for an
award of statutory punitive damages as a remedy for
discriminatory practices under the Connecticut Fair
Employment Practices Act (act), General Statutes
§ 46a-51 et seq. The plaintiff, Michael Tomick, appeals,
upon our grant of his petition for certification,2 from
the judgment of the Appellate Court affirming the trial
court’s decision to set aside a jury award of $500,000
in statutory punitive damages against the defendant
United Parcel Service, Inc.3 Tomick v. United Parcel
Service, Inc., 157 Conn. App. 312, 115 A.3d 1143 (2015)
(Tomick II). On appeal, the plaintiff claims that the
Appellate Court improperly ignored the plain language
of § 46a-104 in concluding that the statute does not
authorize punitive damages. We disagree with the plain-
tiff, and conclude that § 46a-104 does not provide for
an award of punitive damages. Accordingly, we affirm
the judgment of the Appellate Court.
   The record and the Appellate Court opinion reveal
the following facts and procedural history. The plaintiff
had been employed by the defendant as a driver. After
the defendant terminated the plaintiff’s employment,4
the plaintiff filed a seven count complaint against the
defendant alleging, inter alia, disability discrimination
in violation of General Statutes § 46a-60 (a) (1).5 Id.,
320. Following a jury trial, a jury returned a verdict in
favor of the plaintiff, awarding him, inter alia, $500,000
in statutory punitive damages. Id., 321. On July 19, 2010,
the defendant moved to set aside the verdict and the
award of punitive damages. Id. The trial court denied
the motion to set aside the verdict, but granted the
motion to set aside the award of punitive damages. Id.
   Both parties appealed from the judgment of the trial
court. See generally Tomick v. United Parcel Service,
Inc., 135 Conn. App. 589, 43 A.3d 722 (Tomick I), cert.
denied, 305 Conn. 920, 47 A.3d 389 (2012). After a
remand to the trial court; see id., 613;6 the Appellate
Court considered the plaintiff’s claim that the trial court
improperly determined that § 46a-104 does not autho-
rize an award of punitive damages.7 Tomick II, supra,
157 Conn. App. 333. In its decision, the Appellate Court
began by reviewing Ames v. Commissioner of Motor
Vehicles, 267 Conn. 524, 526, 839 A.2d 1250 (2004), in
which this court considered whether express statutory
language is required to authorize an award of multiple
damages. Tomick II, supra, 336–41. Although the plain-
tiff claimed that the discussion in Ames regarding puni-
tive damages was ‘‘mere dictum,’’ the Appellate Court
disagreed and determined that Ames was binding
authority. Id., 338–41. The Appellate Court read Ames
as stating a common-law rule that statutory punitive
damages require express statutory authority, and
applied that reasoning to the question of whether § 46a-
104 authorized punitive damages.8
   The Appellate Court turned next to statutes related
to § 46a-104 and discussed instances in which the legis-
lature specifically provided for punitive damages, in
contrast to the plain language of § 46a-104. Id., 341. On
the basis of these statutes, the Appellate Court observed
that the legislature knows how to provide for statutory
punitive damages, when it wishes to do so. Id. Ulti-
mately, the Appellate Court concluded that, ‘‘[b]ecause
the language of § 46a-104 does not explicitly provide
for punitive damages, the plaintiff is not entitled to such
relief under the statute.’’ Id. Thus, the Appellate Court
held that the trial court did not abuse its discretion in
setting aside the $500,000 statutory punitive damages
award. Id. This certified appeal followed. See footnote
2 of this opinion.
    On appeal, the plaintiff claims that § 46a-104 is plain
and unambiguous, because the phrase ‘‘legal and equita-
ble relief,’’ as modified by the phrase ‘‘including, but
not limited to,’’ authorizes all forms of legal and equita-
ble relief, including punitive damages. The plaintiff fur-
ther contends that the legislature included language
that specifically precludes punitive damage awards in
other statutes, which undercuts the Appellate Court’s
conclusion that the legislature intended not to allow
awards of punitive damages pursuant to § 46a-104,
which is silent on that point. With respect to Ames v.
Commissioner of Motor Vehicles, supra, 267 Conn. 524,
the plaintiff claims that its holding is limited to General
Statutes (Rev. to 2003) § 14-52,9 and that it cannot be
read to establish a bright line rule requiring the legisla-
ture to expressly authorize punitive damages every time
it intends to make statutory punitive damages available.
Finally, the plaintiff contends that his interpretation of
§ 46a-104 allowing for awards of punitive damages is
consistent with the remedial purpose of the act to afford
relief to complainants and prevent future discrimi-
nation.
  In response, the defendant relies on Ames v. Commis-
sioner of Motor Vehicles, supra, 267 Conn. 536, for the
proposition that, under Connecticut common law, statu-
tory punitive damages must be authorized expressly by
the legislature, and because § 46a-104 does not provide
such express authorization, it therefore does not permit
awards of statutory punitive damages as a form of relief.
The defendant compares § 46a-104 to other related
human rights statutes in which the legislature specifi-
cally provided for punitive damages, to argue that the
plaintiff’s interpretation of § 46a-104 would render
superfluous language in these other statutes, contraven-
ing the well established canon of statutory construction
that assumes all statutory language is meaningful. The
defendant also highlights the legislative history of § 46a-
104, observing that its stated purpose was to address
the backlog of cases within the Commission on Human
Rights and Opportunities (commission), and that the
topic of punitive damages under the act was never
debated. Finally, the defendant contends that punitive
damage awards are not necessary to accomplish the
remedial purpose of the act, in light of other significant
relief that may be awarded under the statute. We agree
with the defendant, and conclude that punitive damages
are not an available remedy under § 46a-104.10
   The issue of whether § 46a-104 allows an award of
punitive damages as a remedy presents a question of
statutory construction over which we exercise plenary
review.11 Gonzalez v. O & G Industries, Inc., 322 Conn.
291, 302, 140 A.3d 950 (2016). ‘‘When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . When a statute is not plain and unam-
biguous, we also look for interpretive guidance to the
legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . The test to determine ambiguity
is whether the statute, when read in context, is sus-
ceptible to more than one reasonable interpretation.’’
(Internal quotation marks omitted.) Id., 302–303. Signifi-
cantly, ‘‘our case law is clear that ambiguity exists only
if the statutory language at issue is susceptible to more
than one plausible interpretation.’’ State v. Orr, 291
Conn. 642, 654, 969 A.2d 750 (2009).
   In accordance with § 1-2z, we begin our analysis with
the text of the statute. Section 46a-104 provides the
following: ‘‘The court may grant a complainant in an
action brought in accordance with section 46a-100 such
legal and equitable relief which it deems appropriate
including, but not limited to, temporary or permanent
injunctive relief, attorney’s fees and court costs. The
amount of attorney’s fees allowed shall not be contin-
gent upon the amount of damages requested by or
awarded to the complainant.’’ (Emphasis added.)
Although the defendant agrees that this language is
expansive, it argues that the phrase ‘‘including, but not
limited to’’ does not implicitly include relief for which
express authorization otherwise is required. The plain-
tiff, however, contends that the term ‘‘legal . . . relief’’
includes punitive damages, and so textually, § 46a-104
provides for punitive damages. We conclude that both
interpretations are plausible, rendering § 46a-104
ambiguous.
   Neither § 46a-104, the act, nor related human rights
statutes define either term as used in § 46a-104. General
Statutes § 1-1 (a) provides in relevant part: ‘‘In the con-
struction of the statutes . . . technical words and
phrases, and such as have acquired a peculiar and
appropriate meaning in the law, shall be construed and
understood accordingly.’’ As such, we look to the com-
mon law to define the terms. See Pacific Ins. Co., Ltd.
v. Champion Steel, LLC, 323 Conn. 254, 265, 146 A.3d
975 (2016) (‘‘[i]t is axiomatic that the legislature is pre-
sumed to be aware of the common law when it
enacts statutes’’).
    Reading the phrase ‘‘including, but not limited to,’’
as expansive; see Lusa v. Grunberg, 101 Conn. App.
739, 757, 923 A.2d 795 (2007); and in conjunction with
‘‘legal . . . relief,’’ which is defined as money damages;
see Mertens v. Hewitt Associates, 508 U.S. 248, 255,
113 S. Ct. 2063, 124 L. Ed. 2d 161 (1993); the plaintiff’s
reading of § 46a-104 that it provides for punitive dam-
ages is reasonable. Additionally, the legislature has been
inconsistent throughout the General Statutes, in that
some statutes expressly provide for awards of punitive
damages; see, e.g., General Statutes (Supp. 2016) § 46a-
83 (g) (2); and others appear to expressly prohibit puni-
tive damages. See, e.g., General Statutes § 47-212 (a).
Section 46a-104, however, is silent with respect to puni-
tive damages. Accordingly, we therefore look to the
common law, other related statutes, and the circum-
stances surrounding its enactment for further guidance.
  We next consider case law with respect to statutory
interpretation concerning statutory punitive damage
awards in Connecticut, beginning with our decision in
Ames v. Commissioner of Motor Vehicles, supra, 267
Conn. 524. In Ames, we considered whether an award
of attorney’s fees and punitive damages fell outside the
indemnification provisions of General Statutes (Rev. to
2003) § 14-52 (b).12 Id., 526. In Ames, a plaintiff sought
damages for the unlawful repossession of a vehicle
under General Statutes § 52-264, as well as attorney’s
fees under the Connecticut Unfair Trade Practices Act,
General Statutes § 42-110a et seq. Id., 526–27. The defen-
dant failed to appear, and the trial court rendered a
default judgment, awarding treble damages and attor-
ney’s fees to the plaintiff. Id. The defendant, however,
went out of business prior to satisfying the judgment.
Id., 527. As a result, the Commissioner of Motor Vehicles
invoked the surety bond posted by the defendant pursu-
ant to § 14-52. Id. The plaintiff subsequently claimed
that the surety bond should have been used to satisfy
the judgment, including the punitive damages and attor-
ney’s fees. Id., 527–28.
  First, as to the award for attorney’s fees, we held
that attorney’s fees were not compensable under § 14-
52, because allowing such damages would be in deroga-
tion of the common-law American Rule that, absent a
contractual or statutory exception, attorney’s fees are
not allowed to the successful party. Id., 532–33. We
observed that § 14-52 was devoid of any express lan-
guage authorizing an award of attorney’s fees, and as
such, we declined to imply attorney’s fees under the
statute. Id., 533. Next, we extended that attorney’s fee
reasoning to our analysis of whether the plaintiff was
entitled to recover punitive damages under § 14-52. Id.,
536. Citing both DeMilo v. West Haven, 189 Conn. 671,
675–76, 458 A.2d 362 (1983), and Alaimo v. Royer, 188
Conn. 36, 43, 448 A.2d 207 (1982), we concluded that
‘‘[a]n award of multiple damages . . . is an extraordi-
nary remedy that is available only when the legislature
expressly provides for such damages by statute. . . .
Accordingly, as with attorney’s fees, we require explicit
statutory language to support an award of punitive dam-
ages. Put simply, just as the legislature knows how to
authorize an award of attorney’s fees when it wishes
to do so . . . it also knows how to authorize an award
of punitive damages.’’ (Citations omitted.) Ames v.
Commissioner of Motor Vehicles, supra, 267 Conn. 536.
Thus, because § 14-52 did not include express statutory
language to support an award of punitive damages, we
declined to imply such damages. Id.
   In applying the statutory interpretation approach uti-
lized in Ames, we note that on its face, § 46a-104 does
not expressly authorize an award of punitive damages,
but rather, authorizes ‘‘legal and equitable relief
. . . .’’13 To construe this language as encompassing
punitive damages without expressly stating as much,
as the plaintiff advocates, would be inconsistent with
our approach to the statutory construction within
Ames, in which we required, at least as a default rule,
express statutory authorization for statutory punitive
damages as a form of relief.14
   Further, there is no extratextual evidence that would
cause us to consider departing from the approach to
statutory interpretation embodied in Ames. With
respect to the legislative intent, the plaintiff contends
that, because the act is the state counterpart to Title
VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.
§ 2000e et seq., § 46a-104 is remedial in nature, and as
such, punitive damages are allowable to further the act’s
broader purpose of ending discrimination; however, a
review of the legislative history behind § 46a-104 reveals
no legislative intent to allow for punitive damages as
a remedy for employment discrimination. Rather, the
stated intent of the provision was to help alleviate the
backlog of cases at the commission. See 34 H.R. Proc.,
Pt. 23, 1991 Sess., p. 8909, remarks of Representative
Joseph Adamo (‘‘[T]he commission is very much backed
up and has thousands of cases pending before it. What
this basically does is if there’s a case that needs—
someone feels should have immediate action, it would
give them the opportunity [to] seek a release from the
[commission] and go directly to the court for the appro-
priate action.’’). Thus, it appears that the legislature
deemed the remedies expressly authorized in the act,
including back pay, compensatory damages, attorney’s
fees, and costs, to be sufficient to carry out its reme-
dial purpose.15
   Reading § 46a-104 in conjunction with related human
rights statutes further supports declining to imply
authority to award punitive damages in this case. Specif-
ically, the legislature expressly authorized punitive
damages in other human rights statutes, but did not do
so within § 46a-104, and, thus, reading § 46a-104 to allow
punitive damages despite the fact that it does not explic-
itly authorize such damages would render those express
authorizations for punitive damages superfluous. ‘‘It is a
basic tenet of statutory construction that the legislature
[does] not intend to enact meaningless provisions. . . .
Because [e]very word and phrase [of a statute] is pre-
sumed to have meaning . . . [a statute] must be con-
strued, if possible, such that no clause, sentence or
word is superfluous, void or insignificant.’’ (Internal
quotation marks omitted.) Neighborhood Assn., Inc. v.
Limberger, 321 Conn. 29, 38–39, 136 A.3d 581 (2016).
A reading of the act and related statutes reveals a multi-
tude of instances in which the legislature expressly
provided for punitive damages as a form of relief.16
General Statutes (Supp. 2016) § 46a-89 (b) (1), for exam-
ple, not only provides a procedure that the commission
may follow to seek punitive damages in a civil case,
but also expressly authorizes punitive damages awards
for violations of General Statutes § 46a-64 (discrimina-
tory public accommodations), General Statutes § 46a-
64c (discriminatory housing practices), General Stat-
utes § 46a-81d (sexual orientation public accommoda-
tions discrimination), and General Statutes § 46a-81e
(sexual orientation housing discrimination).17 The legis-
lature did not, however, include such language authoriz-
ing awards of punitive damages in § 46a-104. See McCoy
v. Commissioner of Public Safety, 300 Conn. 144, 155,
12 A.3d 948 (2011) (‘‘[o]ur case law is clear . . . that
when the legislature chooses to act, it is presumed to
know how to draft legislation consistent with its intent
and to know of all other existing statutes and the effect
that its action or nonaction will have upon any one of
them’’ [internal quotation marks omitted]).
   We acknowledge the plaintiff’s argument that the leg-
islature did not expressly exclude punitive damages in
the act or in related human rights statutes, including
§ 46a-104.18 The other statutes upon which the plaintiff
relies are inconsistent with those more closely related
to § 46a-104. Thus, in the human rights context, the
legislature expressly authorized punitive damages when
it intended for that type of relief to be afforded. To
read § 46a-104 to allow for awards of punitive damages
when the statute does not expressly authorize those
damages would be inconsistent with the rest of the act
and related statutes.
  Finally, the plaintiff’s reliance on Title VII and other
federal laws is unavailing. We have recognized that our
legislature intended, in general, to make the act comple-
ment the provisions of Title VII. See, e.g., Commission
on Human Rights & Opportunities v. Echo Hose Ambu-
lance, 322 Conn. 154, 160, 140 A.3d 190 (2016). Prior to
the enactment of the Civil Rights Act of 1991, parties
claiming employment discrimination under Title VII
were not entitled to compensatory or punitive damages.
See Landgraf v. USI Film Products, 511 U.S. 244, 252,
114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994). Congress,
however, specifically amended Title VII by enacting the
Civil Rights Act of 1991 to provide for compensatory
and punitive damages.19 Id., 247. Despite Congress tak-
ing affirmative steps to provide expressly for punitive
damages, the Connecticut legislature has not yet fol-
lowed suit. Had the legislature intended for § 46a-104
to provide for statutory punitive damages, it could have
amended the state statute to reflect the changes to its
federal counterpart, and remains free to do so.
  Accordingly, in light of Ames v. Commissioner of
Motor Vehicles, supra, 267 Conn. 524, and a close read-
ing of the text of § 46a-104 in relation to other related
human rights statutes, we conclude that § 46a-104 does
not authorize an award of punitive damages in employ-
ment discrimination cases. Accordingly, the Appellate
Court properly upheld the trial court’s decision to set
aside the jury’s award of punitive damages.
   The judgment of the Appellate Court is affirmed.
  In this opinion ROGERS, C. J., and ZARELLA and
EVELEIGH, Js., concurred.
   * December 30, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 46a-104 provides: ‘‘The court may grant a complainant
in an action brought in accordance with section 46a-100 such legal and
equitable relief which it deems appropriate including, but not limited to,
temporary or permanent injunctive relief, attorney’s fees and court costs.
The amount of attorney’s fees allowed shall not be contingent upon the
amount of damages requested by or awarded to the complainant.’’ We note
that, although § 46a-104 was amended in 2011; see Public Acts 2011, No.
11-237, § 15; that amendment has no bearing on the merits of this appeal.
In the interest of simplicity, we refer to the current revision of the statute.
   2
     We granted the plaintiff’s petition for certification to appeal limited to
the following questions: (1) ‘‘Did the Appellate Court properly determine
that General Statutes § 46a-104 does not authorize the award of punitive
damages?’’; and (2) ‘‘If the answer to the first question is in the negative,
does the award of punitive damages in § 46a-104 fall within the province of
the court or the jury?’’ Tomick v. United Parcel Service, Inc., 317 Conn.
916, 117 A.3d 854 (2015).
   3
     We note that Kevin Trudelle, a business manager for United Parcel
Service, Inc., was also named as a defendant in the present action. This
certified appeal, however, pertains solely to the plaintiff’s claim for punitive
damages against United Parcel Services, Inc. Accordingly, in the interest of
simplicity, we refer to United Parcel Services, Inc., as the defendant.
   4
     For a detailed recitation of the facts underlying this appeal, see Tomick
II, supra, 157 Conn. App. 315–20.
   5
     The plaintiff also alleged negligent infliction of emotional distress against
his supervisor, Kevin Trudelle; see footnote 3 of this opinion; intentional
infliction of emotional distress against the defendant and Trudelle, and
violations of General Statutes § 31-51x against the defendant and Trudelle
for requiring him to submit to a urinalysis drug test without reasonable
suspicion. Tomick II, supra, 157 Conn. App. 320. The defendant removed
the case to federal District Court on October 20, 2006. Id. After granting
motions to dismiss as to counts four, five, and seven of the operative com-
plaint, the federal District Court remanded the remaining counts to the trial
court. Id.
   6
     In Tomick I, the defendant claimed, inter alia, that the trial court had
improperly denied its motion for a directed verdict because the plaintiff
had failed to establish a prima facie case of disability discrimination pursuant
to § 46a-60. Tomick I, supra, 135 Conn. App. 609–10. The defendant argued
specifically that the court improperly determined the relevant date for ascer-
taining whether a person is qualified to perform the essential functions of
his job. Id., 610. As to that issue, the Appellate Court agreed with the
defendant’s argument, but concluded that the record did not set forth the
analytical framework that the trial court had utilized in determining whether
the plaintiff had set forth his prima facie case. Id., 612. As such, the Appellate
Court remanded the case for further proceedings to determine whether the
plaintiff would prevail under the correct legal standard. Id., 613. Because
of the remand in Tomick I, the Appellate Court did not reach the plaintiff’s
claim that the trial court had improperly set aside the award of punitive
damages. Id., 630 n.31. On remand, the trial court, determined that the
plaintiff had established a prima facie case for disability discrimination and
thus, denied the defendant’s motion for a directed verdict.
   7
     The defendant appealed from the trial court’s denial of its motion for a
directed verdict on the ground that the plaintiff had failed to establish a
prima facie case. Tomick II, supra, 157 Conn. App. 324. The Appellate Court
upheld the trial court’s denial of the defendant’s motion for a directed
verdict. Id. We note that this issue is not before us in this certified appeal,
and we need not consider it further.
   8
     The Appellate Court also assumed, without deciding, that the language
of § 46a-104 was sufficiently broad to authorize punitive damages, but con-
cluded, nevertheless, that to read the statute in such a way would be contrary
to our established law that restricts common-law punitive damages to a
single recovery of litigation expenses, as permitting such punitive damages
would allow the plaintiff to double his recovery, because the statute already
expressly allowed for an award of attorney’s fees and costs. Tomick II,
supra, 157 Conn. App. 338–39. As such, the Appellate Court determined that
its review of the plain language in § 46a-104 did not reveal an intent to
provide for multiple recovery of litigation costs. Id., 340.
   For the purposes of this certified appeal, we treat the jury’s punitive
damages award as one for statutory punitive damages awarded pursuant to
§ 46a-104 because the trial court treated them as such, and the parties
consistently have analyzed them as such under § 46a-104.
   9
     We note that, although § 14-52 has been amended by the legislature
several times since the Appellate Court’s decision in Ames; see, e.g., Public
Acts 2010, No. 10-110, § 12; those amendments are not relevant to the present
appeal. Hereinafter, all references to § 14-52 are to the version appearing
in the 2003 revision of the general statutes.
   10
      Because we hold that § 46a-104 does not provide for punitive damages,
we need not reach the second certified issue of whether awarding punitive
damages pursuant to § 46a-104 falls within the province of the court or the
jury. See footnote 2 of this opinion.
   11
      We note that prior to the Appellate Court’s decision in Tomick II, our
trial courts were divided on the question of whether § 46a-104 provides for
awards of statutory punitive damages. Compare, e.g., Resnick v. United
Public Service Employees Union, Superior Court, judicial district of Middle-
sex, Docket No. CV-13-60009166-S (May 8, 2014) (§ 46a-104 does not provide
for punitive damages), with Tracy v. Smith Ins., Inc., Superior Court, judicial
district of New London, Docket No. CV-14-6020529-S (November 4, 2014)
(59 Conn. L. Rptr. 254, 257) (§ 46a-104 provides for punitive damages).
   12
      General Statutes (Rev. to 2003) § 14-52 provides in relevant part: ‘‘(a)
No person, firm or corporation may engage in the business of the buying,
selling, offering for sale or brokerage of any motor vehicle or the repairing
of any motor vehicle without having been issued either a new car dealer’s,
a used car dealer’s, a repairer’s or a limited repairer’s license. . . .
   ‘‘(b) . . . (2) . . . [E]ach applicant for a new car dealer’s or a used car
dealer’s license shall furnish a surety bond in the amount of twenty thousand
dollars. . . .
   ‘‘(4) Each such bond . . . shall be conditioned upon the applicant or
licensee complying with the provisions of any state or federal law or regula-
tion relating to the conduct of such business and provided as indemnity for
any loss sustained by any person by reason of any acts of the licensee
constituting grounds for suspension or revocation of the license or such
licensee going out of business. Such bond shall be executed in the name
of the state of Connecticut for the benefit of any aggrieved party, but the
penalty of the bond shall not be invoked except upon order of the [Commis-
sioner of Motor Vehicles] after a hearing held before said commissioner in
accordance with the provisions of chapter 54. . . .’’
   13
      Consistent with Ames v. Commissioner of Motor Vehicles, supra, 267
Conn. 536, our research has not revealed a single instance in which this
court or the Appellate Court allowed an award of punitive damages based
on a statute that did not expressly provide for such damages.
   14
      The defendant contends that Ames should be read for the common-law
proposition that statutory punitive damages must be explicitly authorized.
To the contrary, the plaintiff contends that the Appellate Court’s interpreta-
tion of Ames is improper and that it cannot be read to establish a bright
line rule requiring the legislature to use the words ‘‘ ‘punitive damages’ ’’
whenever it intends to make punitive damages available, as the holding is
limited to an interpretation of § 14-52. Although we do not view Ames as
establishing a bright line rule foreclosing any award for statutory punitive
damages in the absence of express statutory authority, the approach fol-
lowed in Ames is a persuasive baseline position. As such, in the absence
of express authority for such damages or significant extratextual evidence
that would cause us to depart from our default approach in Ames, we decline
to imply punitive damages as a remedy under § 46a-104.
   15
      Additionally, in Connecticut, common-law punitive damages are limited
to attorney’s fees and costs. See Hylton v. Gunter, 313 Conn. 472, 484, 97
A.3d 970 (2014). It is also well settled that one cannot be awarded both
common-law and statutory punitive damages. 22 Am. Jur. 2d 594, Damages
§ 632 (2013) (‘‘However, where the plaintiff asserts a common-law, rather
than the statutory, cause of action, he or she may recover punitive damages
instead of the multiple damages mandated by statute. . . . In effect, a plain-
tiff must elect whether to pursue the statutory remedy or the common-law
one.’’ [Footnote omitted.]). As such, by allowing for awards of attorney’s
fees and costs, § 46a-104 already in effect provides common-law punitive
damages as a remedy, and for the plaintiff to recover more in damages, the
legislature would have had to expressly said as much.
   16
      There are numerous other examples of human rights statutes allowing
punitive damage awards. See General Statutes (Supp. 2016) § 46a-83 (g) (2)
(describing discriminatory practice complaint procedure, which provides
in relevant part that ‘‘[i]f the Attorney General or a commission legal counsel
believes that injunctive relief, punitive damages or a civil penalty would be
appropriate, such relief, damages or penalty may also be sought’’ [emphasis
added]); General Statutes (Supp. 2016) § 46a-89 (b) (2) (C) (providing that
when commission believes that punitive damages, civil penalty, or injunctive
relief is appropriate in response to complaint alleging discriminatory housing
or public accommodations practices, commission may bring petition in
Superior Court, and that petition shall seek ‘‘an award of punitive damages
payable to the complainant, not to exceed fifty thousand dollars’’); General
Statutes (Supp. 2016) § 46a-98 (c) (providing that creditor who has engaged
in discriminatory credit practices and ‘‘who fails to comply with any require-
ment of section 46a-66 or 46a-81f or the regulations adopted pursuant to
section 46a-67 shall be liable to an aggrieved person for punitive damages
in an amount not greater than one thousand dollars, as determined by the
court, in addition to any actual damages provided in subsection [b] of
this section’’ [emphasis added]); General Statutes (Supp. 2016) § 46a-98
(d) (describing creditor liability for discriminatory credit practice, which
provides that ‘‘[a]ny such creditor who fails to comply with any requirement
of section 46a-66 or 46a-81f or the regulations adopted pursuant to section
46a-67 may be liable for punitive damages in the case of a class action in
such amount as the court may allow, provided the total recovery of punitive
damages shall not exceed the lesser of five thousand dollars or one per
cent of the net worth of the creditor’’ [emphasis added]).
   17
      General Statutes (Supp. 2016) § 46a-89 (b) (1), describing the filing of
a petition for civil action alleging discriminatory housing or public accommo-
dation practices, which provides: ‘‘Whenever a complaint filed pursuant to
section 46a-82 alleges a violation of section 46a-64, 46a-64c, 46a-81d or 46a-
81e, and the commission believes that injunctive relief is required or that
the imposition of punitive damages or a civil penalty would be appropriate,
the commission may bring a petition in the superior court for the judicial
district in which the discriminatory practice which is the subject of the
complaint occurred or the judicial district in which the respondent resides.’’
(Emphasis added.)
   18
      The plaintiff cites to several statutes in which the legislature precluded
punitive damage awards. For example, General Statutes § 47-212 (a), a stat-
ute within the Common Interest Ownership Act, provides: ‘‘The remedies
provided by this chapter shall be liberally administered to the end that the
aggrieved party is put in as good a position as if the other party had fully
performed, provided consequential, special or punitive damages may not
be awarded except as specifically provided in this chapter or by other rule
of law.’’ (Emphasis added.) The plaintiff contends that this express exclusion
of punitive damages undercuts the Appellate Court’s holding that the silence
of § 46a-104 implicitly excludes punitive damages. Consistent with Ames v.
Commissioner of Motor Vehicles, supra, 267 Conn. 536, however, § 47-212
(a) bolsters our conclusion that had the legislature intended for punitive
damages to be a remedy, it would have done so expressly in § 46a-104.
Section 47-212 (a) states as much, by providing that ‘‘except as specifically
provided,’’ punitive damages are not a remedy. (Emphasis added.) Put
another way, that statute suggests that punitive damages are only an available
remedy if expressly authorized by the legislature or some other provision.
   The plaintiff also cites to General Statutes § 31-51m as an example of the
legislature’s express preclusion of punitive damages. General Statutes § 31-
51m (c) provides: ‘‘Any employee who is discharged, disciplined or otherwise
penalized by his employer in violation of the provisions of subsection (b)
may, after exhausting all available administrative remedies, bring a civil
action, within ninety days of the date of the final administrative determina-
tion or within ninety days of such violation, whichever is later, in the superior
court for the judicial district where the violation is alleged to have occurred
or where the employer has its principal office, for the reinstatement of his
previous job, payment of back wages and reestablishment of employee
benefits to which he would have otherwise been entitled if such violation
had not occurred. An employee’s recovery from any such action shall be
limited to such items, provided the court may allow to the prevailing party
his costs, together with reasonable attorney’s fees to be taxed by the court.
Any employee found to have knowingly made a false report shall be subject
to disciplinary action by his employer up to and including dismissal.’’
(Emphasis added.) A reading of this statute demonstrates that the legislature
limited remedies to those included on the list, but did not explicitly preclude
punitive damages, by name, as a form of relief, as the plaintiff suggests.
   19
      Title 42 of the United States Code, § 1981a (a) (1), provides: ‘‘In an
action brought by a complaining party under section 706 or 717 of the Civil
Rights Act of 1964 [42 U.S.C. 2000e-5, 2000e-16] against a respondent who
engaged in unlawful intentional discrimination (not an employment practice
that is unlawful because of its disparate impact) prohibited under section
703, 704, or 717 of [that] [a]ct [42 U.S.C. 2000e-2, 2000e-3, 2000e-16], and
provided that the complaining party cannot recover under section 1981 of
this title, the complaining party may recover compensatory and punitive
damages as allowed in subsection (b), in addition to any relief authorized
by section 706(g) of the Civil Rights Act of 1964, from the respondent.’’
(Emphasis added.)